DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 mixes an apparatus claim and method claim, thus rendering the scope of the claim unclear and indefinite. Specifically, claim 1 defines the module in terms of physical elements and concludes by requiring the step of “an overall voltage of the capacitor assisted battery module is measured across the positive terminal and the negative terminal.” 
The mixing of two different statutory categories in this case renders the claim indefinite because it is unclear whether claim infringement occurs when the structural limitations are met or when the structural limitations and the method step is performed. 
Claims 2-20 depend from claim 1 and are rejected based on the dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 17-20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For fee calculating purposes, Applicant's claim 17 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01(n) II.). However, claim 17’s reference to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the modular dynamically allocate capacity storage system of claim 17 further limits the capacitor-assisted battery module of claim 1. Rather, claim 17 is phrased as: claim 17 is drawn to a system that incorporates the limitations of the module recited in claim 1. 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocal terms, the claim in independent form. 
Claims 18-20 are depend from claim 17 and are rejected based on the dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2012/0237799 to Jiang et al. (“Jiang”).

As to independent claim 1, a capacitor-assisted battery module (Fig. 1: 12) comprising: a housing (Fig 1: 12. See outline defining 12 in which 22, 24, and 26 are housed.); a positive terminal (Fig. 1: 18); a negative terminal (Fig. 1: 14); one or more capacitor-assisted battery cells disposed in the housing (Fig. 1: 12, 22) and comprising one or more battery terminals (¶ 0008, Fig. 2, 3: interconnections stem from pin/port/terminal of battery cells.) and one or more capacitor terminals (Fig. 2, 3: interconnections stem from pin/port/terminal of ultracapacitors.), wherein the one or more battery terminals are connected to a plurality of battery electrodes (Fig. 2, 3: interconnections are connected to anode and cathode of battery cells. ), wherein the one or more capacitor terminals are connected to a plurality of capacitor electrodes (Fig. 2, 3: interconnections are connected to anode and cathode of ultracapacitors. Ultracapacitor is polarized see Fig. 3: 58), and wherein at least one of the one or more battery terminals and the capacitor terminals is connected to the negative terminal (Fig. 2, 3: battery cell (36, 56) is connected to 14, and ultracapacitor (50, 58) is connected to 14.); and one or more first switches configured to connect the one or more capacitor terminals to the positive terminal (Fig. 3: 58 is connected to 18 through switch 64.), wherein an overall voltage of the capacitor assisted battery module is measured across the positive terminal and the negative terminal (¶ 0008, 0046. Fig. 2, 3, 6: 14, 18. Overall voltage of the enclosure is measured across 14 and 18).

As to claim 9, the capacitor-assisted battery module of claim 1, wherein the one or more one or more capacitor-assisted battery cells includes a liquid organic electrolyte (¶ 0036, 0040).
Allowable Subject Matter
Claims 2-8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome any applicable § 112 rejection set forth above.
Claims 2-8 and 10-20 would be allowable if amended in the manner above because the prior art of record does not teach or suggest a capacitor-assisted battery module having the combinations of elements recited in and required by claims 2, 5, 9-13, 15, and 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851